                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


SE PAINTING & WATERPROOFING,
INC.,

                      Plaintiff,

v.                                                          Case No: 6:17-cv-1612-Orl-41GJK

THE TRAVELERS INDEMNITY
COMPANY OF CONNECTICUT,

                      Defendant.
                                             /

                                             ORDER

       THIS CAUSE is before the Court on Plaintiff’s Motion for Attorney’s Fees and Costs

(“Motion,” Doc. 30). United States Magistrate Judge Gregory J. Kelly issued a Report and

Recommendation (Doc. 36), in which he recommends granting in part and denying in part the

Motion. After a de novo review of the record, and noting that no objections were timely filed, the

Court agrees with the analysis in the Report and Recommendation. Therefore, it is ORDERED

and ADJUDGED as follows:

           1. The Report and Recommendation (Doc. 36) is ADOPTED and CONFIRMED and

               made a part of this Order.

           2. Plaintiff’s Motion for Attorney’s Fees and Costs (Doc. 30) is GRANTED in part

               and DENIED in part.

                  a. Plaintiff is awarded $6,215 in attorney’s fees and $460 in costs.

                  b. The Motion is denied in all other respects.




                                            Page 1 of 2
       DONE and ORDERED in Orlando, Florida on February 20, 2019.




Copies furnished to:

Counsel of Record




                                     Page 2 of 2
